Exhibit 10.ii.a

LOGO [g57890g29p21.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

INDIA

 

DATE:     

 

   SELLER:      MOSAIC CROP NUTRITION, LLC, d.b.a.      MOSAIC FEED INGREDIENTS
     8813 HWY 41 SOUTH      RIVERVIEW, FL 33578

 

BUYER:      CARGILL INDIA     

 

       

 

       

 

   PRODUCT:      FEED GRADE PHOSPHATES SPECIFICATIONS:      TYPICAL MOSAIC
SPECIFICATIONS MARKET:      INDIA PERIOD:      1 JUNE 2008 THROUGH 31 MAY 2009
PRICING:      TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:      APPROXIMATELY
1500 METRIC TONS – NO MINIMUM PURCHASE REQUIRED DELIVERY:      TO BE NEGOTIATED
AT TIME OF PURCHASE PAYMENT:      30 DAYS TERMS:      MOSAIC TERMS AND
CONDITIONS TO APPLY.

 

MOSAIC CROP NUTRITION, LLC      CARGILL INDIA By:  

 

     By:   

 

Name:  

 

     Name:   

 

Its:  

 

     Its:   

 